DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “WO 20170604691” should be “WO 2017060469” in line 18 on page 1. “increase” should be “increased” in line 22 on page 11.
Appropriate correction is required.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  the unit “N.m2.g-1” should be “N•m2•g-1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the term “modulus” is indefinite because this term can refer to various types of moduli such as bulk modulus, shear modulus, or Young’s modulus (elastic modulus). For the purpose of this Examination, it is assumed that “modulus” refers to the elastic modulus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rozant et al (USPGPUB 2016/0326690) in view of Citterio (US Patent 6,000,055) as evidenced by “Properties of Ionomers” and “SURLYN 1601 Ionomer”, non-patent literatures of record.
Regarding claims 1-4, 6, and 8, Rozant discloses enhanced, flexible light weight energy absorbing materials and methods of making them [0002]. These materials have utility in the manufacture of personal protection equipment (PPE), such as soft armor, bullet, fragment, stab, spike and hypodermic needle protection systems [0002]. In some embodiments, the fiber-resin composite comprises a polymeric fibrous fabric core section free of resin (first zone) and a polymeric fibrous fabric section impregnated with an elastomeric or thermoplastic resin on at least one side of the core (second zone) [0033]. The fabric can be a multiaxial nonwoven fabric comprising a 
The fabric of the impregnated core (second zone/section) can be impregnated with a thermoplastic resin/polymer such as an ethylene/α,β-unsaturated C3-C8 carboxylic acid copolymer partially neutralized with metal ions wherein the α,β-unsaturated C3-C8 carboxylic acid can be chosen from acrylic acid and/or methacrylic acid (said fibers being in a matrix comprising a homopolymer or copolymer of ethylene)( wherein the homopolymer or copolymer of ethylene is an at least partially neutralized copolymer of ethylene further comprising monomeric units derived from at least one unsaturated carboxylic acid – claim 6) (The composite sheet of claim 6 wherein the copolymer of ethylene is ethylene acrylic acid copolymer (EAA) or ethylene methacrylic acid copolymer (EMA) or mixtures thereof – claim 8) [0054]. Both the inventive and comparative examples use a polymeric film prepared by blown film extrusion wherein the film is an ionomeric composition of ethylene acid copolymer obtained from DuPont [0101]. According to “Properties of Ionomers”, SURLYN and NUCREI are commercial 3) (wherein said homopolymer or copolymer of ethylene has a density as measured according to ISO 1183 of between 870 to 980 kg/m3) [Properties section]. Rozant further discloses that the areal weights of the inventive composites are each 263 gsm (said composite sheet having an areal density of between 50 and 500 g/m2) [0161] [0181] [Table 1].
Rozant is silent with regard to the angular difference of adjacent unidirectional fibrous layers in the multiaxial fabric. Rozant is silent with regard to the areal density normalized in-plane shear force.
Citterio discloses a multiaxial, multilayer fabric suitable for being used for ballistic uses, and to a process for manufacturing that fabric [Col 1, lines 7-9]. The fabric is constituted by threads arranged in a plurality of thread layers, in which the threads of two adjacent layers are arranged, relative to each other, in two directions, forming an angle within the range between 0 and 360 degrees, as measured by starting from an imaginary reference axis parallel to one of the two directions [Col 2, lines 38-44]. The angle in question is preferably of 450 or 1350, in order to secure a proper flexibility [Col 2, lines 44-46]. The threads belonging to each same layer are parallel to one another 0 to each other [Col 3, lines 45-48].
Rozant and Citterio are analogous because both disclose ballistic resistant articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Citterio’s multiaxial fabric configuration for Rozant’s multiaxial fabric (whereby the direction of orientation between the polyethylene fibers of said two fibrous layers differs by at least 800 and up to 900).  One of ordinary skill in the art would have been motivated to use such a multiaxial fabric configuration because Rozant cites this art in reference to multiaxial fabrics suitable for use in a ballistic resistant article.
As to the areal density normalized in-plane shear force (claims 1-2) and the areal density normalized in-plane shear secant stiffness (claims 3-4) of the composite sheet, the examiner notes that the prior art generally teaches the claimed invention (the composite sheet of claim 1) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that inventive examples 1 and 2 of the present invention disclose 4-layers of cross-plied UD monolayers of high tenacity fibers impregnated with an aqueous dispersion of an ethylene acrylic acid copolymer [pp 19-20]. The normalized shear force at 25 degrees C at 10 mm displacement for these embodiments is 0.86 and 1.15, respectively, and at 110 degrees C at 10 mm clamp displacement is 0.014 and 0.048, respectively (regarding claims 1-2) [pg 20, Table 1]. Likewise, the normalized secant stiffness under the claimed conditions falls within the claimed ranges (claims 3 and 4) [id]. Comparative examples A and B of the present invention differ from the inventive embodiments in the use of an SIS block copolymer as matrix material in CE A and in the use of a polyurethane matrix material in CE B. Such comparative embodiments fail to meet the claimed property ranges (see Table 1). Therefore, the superior properties appear to be due to the difference in matrix material, specifically, the use of EAA copolymer matrix in lieu of SIS block copolymer or PU matrix. Since the prior art discloses composite sheets comprising multiple layers of cross-plied UD monolayers of high tenacity PE fibers impregnated with an ethylene acid copolymer, the examiner believes the claimed properties are either anticipated or highly obvious (wherein the composite sheet has an areal density normalized in-plane shear force measured at 25°C evaluated according to a bias extension test method of at least 0.40 N•m2•g-1 at 10 mm clamp displacement – claim 1) (wherein the composite sheet has an areal density normalized in-plane shear force measured at 110°C and clamp displacement of 10 mm lower than 0.20 N•m2•g-1 – claim 2) (wherein the composite sheet has an areal density normalized in-plane shear secant stiffness at 1% longitudinal 
Regarding claim 5, Rozant discloses resin content of 30 wt% for inventive examples 1 and 2 [pg 9, Table 1]. Comparative examples A, B, and C have resin contents of 37%, 30%, and 22%, respectively [pg 9, Table 1]. The thermoplastic or elastomeric resin comprises from 5 to 79% of the volume fraction of the composite [0069]. 
Rozant is silent with regard to inventive embodiments falling within the claimed weight percentage range for the homopolymer or copolymer of ethylene content as a percentage of the total weight of the composite sheet.
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in weight percentage content of the impregnated thermoplastic resin involve only routine skill in the art, absence a showing of criticality (comprising from 2 to 25 wt% of the homopolymer or copolymer of ethylene, based on the total weight of the composite sheet).  MPEP 2144.05 II. 
Regarding claim 7, Rozant discloses that the total carboxylic acid/dicarboxylic acid content is from 4 to 26 weight percent of the ethylene/α,β-unsaturated C3-C8 carboxylic acid/α,β-unsaturated C3-C8 dicarboxylic acid polymer [0052]. Examiner’s note: the molecular weight of methacrylic acid is 86.06 g/mol and that of ethylene is 
Regarding claim 9, Rozant discloses that the neutralizing ions can be any metal ion of group I or group II of the periodic table [0059]. The preferred metal ions are sodium, zinc, lithium, magnesium, calcium or a mixture of any of these (The composite sheet of claim 6 wherein the carboxylic acid comprises as neutralizing ion a cation selected from the group consisting of Na+, K+, Li+, Ag+, Cu', Cu2+, Be+, Mg2+, Ca2+, Sn2+, Sn4+, Fe2+, Fe3+, Zn2+, A13+, NH4+ and combinations thereof) [0059].
Regarding claim 12, Rozant discloses that from 5 to 90 percent of the total number of carboxylic acid units in the polymer are neutralized [0058]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of between 50 and 100 mol% neutralization overlaps the prior art range of 5 to 90%.
Regarding claim 13, Rozant discloses that the ionomers have a melt index of from 0.01 to 100 g/10 min, preferably 0.1 to 30 g/10 min, and even more preferably from 0.5 to 20 g/10 min as measured using ASTM 0-1238, condition E (1900 C, 2160 gram weight) [0061] [0071]. According to “SURLYN 1601 Ionomer”, SURLYN 1601 has a MFR of 1.3 g/10 min as measured by test method ASTM D1238 (wherein the 
Regarding claim 14, Rozant discloses that the flexural modulus of the thermoplastic resin can range from 40 MPa to 10 GPa, 50 MPa to 2 GPa, or from 60 MPa to 600 MPa [0071].
Rozant is silent with regard to the flexural modulus of the composite sheet at 25 degrees C and at 110 degrees C.
However, it is evident to a PHOSITA that the aforementioned flexural modulus is measured at room temperature conditions or approximately at 25 degrees C (wherein the homopolymer or copolymer of ethylene has a modulus at 25°C of between 50 MPa and 500 MPa). 
Regarding the flexural modulus of the composite sheet at 110 degrees C, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in elastic modulus at 110 degrees C involve only routine skill in the art, absence a showing of criticality (a modulus at 1100C of between 0.1 and 10 MPa).  MPEP 2144.05 II.  
Regarding claim 15, Rozant discloses that a plurality of composites can be assembled into a ballistic resistant article (A ballistic resistant article comprising at least one composite sheet as defined in claim 1) [0078-79].

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rozant et al and Citterio as applied to claims 1 and 15 above, and further in view of Es Van et al (USPGPUB 2010/0064404).
Regarding claim 16, the limitations of claims 1 and 15 have been set forth above. Rozant further discloses that the ballistic resistant protective article can use between 4 and 40 stacked composites [0078]. 
Rozant is silent with regard to a compression molded panel.
Es Van discloses a ballistic resistant sheet and a ballistic resistant article [0001]. A ballistic resistant sheet comprises a stack of at least 4 monolayers, each monolayer containing unidirectionally oriented reinforcing fibres with at most 20 mass % of a matrix material, and with the fibre direction in each monolayer being rotated with respect to the fibre direction in an adjacent monolayer [0002]. Such a ballistic resistant sheet is very suitable for use in compressed or moulded ballistic resistant articles such as panels and especially curved panels [0002]. The amount of matrix material in the monolayer is at most 20 mass % [0021]. This results in a good combination of ballistic performance and mouldability [0021]. The ballistic resistant sheet according to the invention may suitably be piled up and compressed to form a ballistic resistant moulded article [0024]. With ballistic resistant moulded articles are meant shaped parts, comprising at least two ballistic resistant sheets according to the invention, which may be used as, for example, a panel for use in e.g. a vehicle, especially a curved panel, a hard insert e.g. for use in protective clothing and bullet resistant vests, etc. [0024] [0032] All these applications offer protection against ballistic impacts such as bullets and ballistic fragments [0024]. For the ballistic resistant moulded article to have a good ballistic resistance the number 
Es Van is analogous because it discloses ballistic resistant sheets and articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Es Van’s compression process to Rozant’s composite sheets to form a compression molded panel (The ballistic resistant article of claim 15 wherein the article is a compression molded panel which comprises at least 10 of the composite sheets).  One of ordinary skill in the art would have been motivated to apply Es Van’s compression process to Rozant’s composite sheets to form a compression molded panel because this would result in enhanced ballistic resistance of the formed article as well as shaped panels that can be used in various applications as disclosed by Es Van above. Both Rozant and Es Van disclose composite sheets comprising multiple, cross-plied UD monolayer sheets with matrix material. 
Regarding claim 5, applying Es Van’s compression process to Rozant’s composite sheets means that Rozant’s composite sheets should have no more than 20 mass% matrix (see above) (The composite sheet of claim 1, comprising from 2 to 25 wt% of the homopolymer or copolymer of ethylene, based on the total weight of the composite sheet).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rozant et al and Citterio as applied to claim 9 above, and further in view of Ashida et al (US Patent 4,173,669).
Regarding claims 10-11, the limitations of claim 9 have been set forth above. Rozant further discloses that the resin can be partially infused into the fabric using a liquid coating technique [0080].
Rozant is silent with regard to using ammonium as a neutralizing ion.
Ashida discloses an aqueous dispersion for coating of an ethylenic copolymer having excellent film-forming property [Col 1, lines 6-8]. The invention provides an aqueous dispersion for coating comprising a partially neutralized copolymer comprising from 99 to 75 mol %, preferably from 98 to 90 mol % of ethylene and from 1 to 25 mol %, preferably from 2 to 10 mol % of α,β-ethylenically unsaturated carboxylic acid, of which at least 10% (up to 100%) is neutralized with metallic and/or ammonium ions [Col 1, lines 34-41]. Examples of metallic ions to be used for neutralization are those of alkali metals such as sodium, potassium, lithium [Col 3, lines 24-26]. A part of the acid may be neutralized with organic amines, if desired [Col 3, lines 26-27]. The amount of metallic and/or ammonium ions used for neutralization is limited within the aforesaid range from standpoint of stability of the aqueous dispersion or favorable physical properties such as mechanical or oil resistance properties of the film prepared from said aqueous dispersion [Col 3, lines 28-33]. The aqueous dispersion of ethylenic copolymer can be coated onto various substrates including fibrous or fabric substrates [Col 4, lines 23-38].
Ashida is analogous because it discloses α,β-ethylenically unsaturated carboxylic acid, ethylenic copolymers coated onto fabric/fibrous substrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of metallic and ammonium ions for neutralization of Rozant’s ethylene/α,β-unsaturated C3-C8 carboxylic acid copolymer.  One of ordinary skill in the art would have been motivated to use a combination of metallic and ammonium ions for neutralization because such a combination of ions in the proper amount would lead to enhanced stability of the aqueous dispersion as well as enhanced properties of the product formed from such a dispersion as disclosed by Ashida above. Both Rozant and Ashida disclose ethylene/α,β-unsaturated carboxylic acid copolymers at least partially neutralized and capable of application via liquid onto a fabric substrate.
Regarding the relative amount of neutralizing ions used, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the relative amounts of neutralizing ions involve only routine skill in the art, absence a showing of criticality (The composite sheet of claim 9 comprising between 1.0 and 30 mol% of NH4+ as the neutralizing ion – claim 10) (The composite sheet of claim 9 wherein between 70 and 99.9 mol% of the neutralizing ion is selected from the group consisting of Na+, K+, Li+, Mg2+, Ca2+, Sn2+, Zn2+, A13+ and mixtures thereof – claim 11).  MPEP 2144.05 II.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bader et al (USPGPUB 2015/0135937) discloses enhanced, flexible light weight energy absorbing materials and methods of making them [0002]. Such materials can be used in personal protection equipment (PPE) [0002]. The composite comprises at least one fabric and a thermoplastic polymeric resin impregnated into the fabric [0036]. The thermoplastic resin can be ethylene/α,β-unsaturated C3-C8 carboxylic acid copolymers partially neutralized with metal salts [0039]. The thermoplastic polymer can be EMA or EAA [0041]. The fabric can be a multiaxial fabric [0065]. The areal density of the composite sheet is 290 gsm [pg 8, Table 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781